Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18, 24 and 25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Yin et al (US Pub. No. 2019/0386743) teaches a method for an optical network, comprising: 
performing, by an Optical Line Terminal (OLT), coarse ranging on an Optical Network Unit (ONU) to be registered to determine a first distance between the ONU to be registered and the OLT (see paragraph [0107]; “…a registration process of the first ONU may also be understood as a rough ranging phase…”).
Liang (US Pub. No. 2013/0272699) teaches ranging method on an Optical Network Unit (ONU) comprising:
sending, by the OLT at a first time T1, a first message to the ONU to be registered, wherein the first message carries a first uplink bandwidth allocated by the OLT to the ONU to be registered (see paragraph [0037]; “Allocate ranging bandwidth to at least two ONTs and provide ranging bandwidth information for the at least two ONTs by using a same downlink frame.”); and,
opening, by the OLT, a corresponding silent window (see paragraph [203]; “Open a quiet window (Quiet Window).”).
However, none of the prior art cited alone or in combination provides the motivation to teach:
estimating, by the OLT according to the first distance, a time at which a first uplink signal, which is sent on the first uplink bandwidth in a first sending mode by the ONU to be registered in response to the first message, arrives at the OLT, and opening, by the OLT, a corresponding first silent window; 
receiving, by the OLT, the first uplink signal at a second time T2 within the first silent window; and 
determining, by the OLT, a second distance between the ONU to be registered and the OLT according to the first time T1 and the second time T2.

Regarding claim 6, Yin et al (US Pub. No. 2019/0386743) teaches a method for an optical network, comprising: 
communicating, by an Optical Network Unit (ONU) to be registered, with an Optical Line Terminal (OLT), so that the OLT performs coarse ranging on the ONU to be registered to determine a first distance between the ONU to be registered and the OLT (see paragraph [0107]; “…a registration process of the first ONU may also be understood as a rough ranging phase…”).
Liang (US Pub. No. 2013/0272699) teaches ranging method on an Optical Network Unit (ONU) comprising:
receiving, by the ONU to be registered, a first message sent by the OLT at a first time T1, wherein the first message carries a first uplink bandwidth allocated by the OLT to the ONU to be registered (see paragraph [0037]; “Allocate ranging bandwidth to at least two ONTs and provide ranging bandwidth information for the at least two ONTs by using a same downlink frame.”); and,
opening, by the OLT, a corresponding silent window (see paragraph [203]; “Open a quiet window (Quiet Window).”).
However, none of the prior art cited alone or in combination provides the motivation to teach:
in response to the first message, sending, by the ONU to be registered, a first uplink signal on the first uplink bandwidth in a first sending mode, so that the OLT receives the first uplink signal in a first silent window, and determines a second distance between the ONU to be registered and the OLT according to the first time T1 and a second time T2 at which the OLT receives the first uplink signal; 
wherein the first silent window is opened after the OLT estimates, according to the first distance, a time at which the first uplink signal arrives at the OLT.

Regarding claim 9, Liang (US Pub. No. 2013/0272699) teaches ranging method on an Optical Network Unit (ONU) comprising:
receiving, by the ONU to be registered, a first message sent by the OLT at a first time T1, wherein the first message carries a first uplink bandwidth allocated by the OLT to the ONU to be registered (see paragraph [0037]; “Allocate ranging bandwidth to at least two ONTs and provide ranging bandwidth information for the at least two ONTs by using a same downlink frame.”).


Geng et al (WO 2012/028014) teaches optical communication system between OLT (Optical Line Terminal) and ONU (Optical Network Unit) comprising:
sending a bandwidth allocation message to an Optical Network Unit (ONU) (see Abstract; “Uplink bandwidth is allocated (302) to the ONU by the OLT according to the uplink speed rate…”); and receiving a response message sent by the ONU in a first sending mode, wherein the first sending mode comprises a transmission rate (see Abstract; “Uplink bandwidth is allocated (302) to the ONU by the OLT according to the uplink speed rate…”).
However, none of the prior art cited alone or in combination provides the motivation to teach:
receiving a response message sent by the ONU in a first sending mode, wherein the first sending mode comprises a sending power and a transmission rate; and, performing ranging on the ONU according to the response message.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lee et al (US Pub. No. 2014/0161436) is cited to show optical network comprising method of calculating round-trip delay between optical network terminal and optical network unit.
Ohteru et al (US Pub. No. 2015/0171965) is cited to show communication between optical line terminal and optical network units comprising method of bandwidth allocation and power savings.
Kim et al (US Pub. No. 2017/0279527) is cited to show method and apparatus for setting quiet window in passive optical network system.
Weeber et al (US Pub. No. 2019/0356389) is cited to show method and apparatus for ranging new ONU in PON system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALZID E SINGH whose telephone number is (571)272-3029.  The examiner can normally be reached on Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID PAYNE can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DALZID E. SINGH
Primary Examiner
Art Unit 2637



/DALZID E SINGH/Primary Examiner, Art Unit 2637